IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 41787

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 833
                                                )
       Plaintiff-Respondent,                    )     Filed: December 2, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
PATRICIA ANN SCHMIDT,                           )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Melissa Moody, District Judge.

       Order revoking and reinstating probation, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Justin M. Curtis, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and MELANSON, Judge

PER CURIAM
       Patricia Ann Schmidt pled guilty to grand theft, Idaho Code §§ 18-2403(1), -2407(1)(b).
The district court imposed a unified ten-year sentence with a three-year determinate term, but
suspended the sentence and placed Schmidt on probation. Subsequently, Schmidt was found to
have willfully violated several terms of the probation, and the district court consequently
revoked, but immediately reinstated, Schmidt’s probation. Schmidt appeals, contending that the
district court erred when it found Schmidt’s probation violations were willful and when it
subsequently revoked and reinstated her probation.
       A district court’s finding of a probation violation will be upheld on appeal if there is
substantial evidence in the record to support the finding. State v. Sanchez, 149 Idaho 102, 105,
233 P.3d 33, 36 (2009); State v. Lafferty, 125 Idaho 378, 381, 870 P.2d 1337, 1340 (Ct. App.

                                               1
1994). Under Idaho Criminal Rule 33(e), the court may revoke probation if there is “a finding
by the court, following a hearing, that the defendant willfully violated a condition of probation.”
Schmidt contends that her probation violations were not willful; however, the district court
specifically determined that the probation violations were willful. Upon review of the record,
substantial evidence supports the district court’s determination of willfulness. Schmidt has failed
to show the district court’s finding was clearly erroneous. See State v. Egersdorf, 126 Idaho 684,
686, 889 P.2d 118, 120 (Ct. App. 1995).
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. A decision to revoke probation will be
disturbed on appeal only upon a showing that the trial court abused its discretion. Beckett, 122
Idaho at 326, 834 P.2d at 328. In reviewing the propriety of a probation revocation, the focus of
the inquiry is the conduct underlying the trial court’s decision to revoke probation. State v.
Morgan, 153 Idaho 618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider
the elements of the record before the trial court relevant to the revocation of probation issues
which are properly made part of the record on appeal. Id. Applying the foregoing standards, and
having reviewed the record in this case, we cannot say that the district court abused its discretion
in revoking Schmidt’s probation.
       Therefore, the order revoking and reinstating probation is affirmed.




                                                 2